Citation Nr: 0207609	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  95-14 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa
                 

THE ISSUES

1.  Entitlement to service connection for thyroid disability.

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for thyroid disability as a 
result of treatment by the Department of Veterans Affairs.

3.  Entitlement to a compensable evaluation for onychomycosis 
of the left great toe.

4.  Entitlement to an evaluation in excess of 40 percent for 
a herniated nucleus pulposus at L5-S1.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1956 and from February 1956 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Des Moines, 
Iowa, Department of Veterans Affairs (VA), Regional Office 
(RO).  

In June 1997, the Board issued a decision denying the claims 
of entitlement to a compensable evaluation for onychomycosis 
of the left great toe and entitlement to an evaluation in 
excess of 40 percent for a herniated nucleus pulposus at L5-
S1.  The Board remanded the issues of entitlement to service 
connection for thyroid disability and entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 for thyroid 
disability as a result of VA treatment.  The veteran appealed 
the adjudicated decisions.  

After reviewing the Secretary's and the veteran's motions on 
appeal, in April 2001 the United States Court of Appeals for 
Veterans Claims (Court) issued an order vacating the June 
1997 Board decision and remanding the finally decided issues 
to the Board for another decision, taking into consideration 
matters raised in its order.  Following the Court's remand, 
the development requested for the claims of entitlement to 
service connection for a thyroid disability and entitlement 
to disability compensation under the provisions of 
38 U.S.C.A. § 1151 for thyroid disability as a result of VA 
treatment was completed.  Those matters are ripe for 
appellate review. 


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims. 

2.  The thyroid disability is not related to active service, 
to the termination of medication prescribed for the service-
connected hypertension, or to in-service herbicide or 
radiation exposure, nor did it manifest to a compensable 
degree within a year of service.

3.  The thyroid disability is not the result of VA treatment, 
to include the failure to diagnose the disease and/or the 
cessation of medication prescribed to alleviate symptoms, nor 
was it aggravated thereby. 

4.  The onychomycosis of the left great toe is clinically 
asymptomatic.

5.  The herniated nucleus pulposus at L5-S1 has been and is 
productive of severe limitation of motion, chronic low back 
pain, and absent Achilles' reflex on the right.


CONCLUSIONS OF LAW

1.  The thyroid disability was not incurred in, aggravated 
by, or related to active service, service-connected 
disability, or in-service herbicide or radiation exposure, 
nor can in-service occurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1116, 1131, 1154(b), 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309, 3.310, 3.311 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)).

2.  The criteria for disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for thyroid disability as a 
result of treatment by VA have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.358 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

3.  The criteria for a compensable evaluation for 
onychomycosis of the left great toe have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.31, 4.118, Diagnostic 
Codes 7899-7806 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)). 

4.  The criteria for a 60 percent for a herniated nucleus 
pulposus at L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.20, 4.40, 4.59, 4.71a, Diagnostic Codes 5293 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In spite of the representative's arguments presented in May 
2002, the Board finds that a remand of the matters on appeal 
is not warranted.  The duty to assist the veteran in the 
development of these claims under the VCAA has been met.  By 
virtue of information sent to the veteran, such as the August 
30, 2001 VA letter, the statement of the case, and the 
supplemental statements of the case, the veteran and his 
representative were notified of the evidence necessary to 
substantiate his claims.  VA has made reasonable efforts to 
obtain relevant evidence identified by the veteran, and has 
obtained such evidence and associated it with the veteran's 
claims folder.  The record contains the veteran's vocational 
rehabilitation folder, pertinent VA and non-VA medical 
reports, VA examinations, and medical opinions associated 
with the etiology of the veteran's disability, and the 
veteran has been apprised of his right to have a hearing in 
association with his appeal.  The veteran appeared at 
hearings in August 1994 and March 1997.  Also, as previously 
indicated, of record is a May 2002 Informal Brief from the 
veteran's representative.  The veteran has not indicated the 
presence of any outstanding evidence needed to substantiate 
his claims.  Additionally, a remand is inappropriate where 
there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  VA 
has met its duty to assist the veteran in the development of 
this appeal and no additional development is needed.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


I.  Service Connection

The veteran seeks service connection for thyroid disability.  
The veteran has advanced numerous theories in support of his 
claim for service connection.  He contends that service 
connection is warranted because the cessation of medication 
he was receiving for hypertension (beta blockers) triggered 
his Graves' disease, diagnosed in 1987; that in-service 
exposure to Agent Orange, radiation emissions from broken 
electron tubes, and radiation emissions from radar and radio 
equipment caused his post-service thyroid disability; or that 
VA physicians should have diagnosed his thyroid disability at 
an early stage in its development, and that VA treatment for 
his Graves' disease, including the administration of 
radioactive iodine caused the development of hypothyroidism.  

When adjudicating claims, VA shall consider all information 
and lay and medical evidence of record in a case before it 
with respect to benefits under laws administered by VA.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

In the interest of clarity, the Board will discuss the 
relevant evidence of record, applicable law and regulations, 
and analysis for each service connection theory separately.  

A.  Service connection for thyroid disability claimed as 
secondary to medication prescribed for the service-connected 
hypertension.

The veteran contends that the cessation of medication he was 
receiving for hypertension (beta blockers) triggered his 
Graves' disease.  VA law and regulations provide that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  The Court has also held that when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Therefore, to establish service connection on a secondary 
basis, the competent evidence must establish that the 
secondary condition was caused by or aggravated by the 
service-connected condition.  Jones v. West, 12 Vet. App. 383 
(1999); Reiber v. Brown, 7 Vet. App. 513 (1997).

For this matter, it is acknowledged that diagnoses of Graves' 
disease, hyperthyroidism, and hypothyroidism, have been made.  
Additionally, the record shows that service connection for 
hypertension has been in effect since 1976.  See Rating 
Decision dated in September 1976.  Nonetheless, the 
requirements for service connection on a secondary basis are 
not met.  There is no specific, competent evidence of record 
establishing that the veteran's thyroid disability was 
proximately due to, related to, or worsened by the cessation 
of medication prescribed for his service-connected 
hypertension.  

At the outset, the Board acknowledges that, to support his 
appellate contentions, the veteran has submitted an excerpt 
from the "Physician's Desk Reference-1994 Edition," noting 
that beta-adrenergic blockage may mask certain clinical 
indications (e.g., tachycardia) of hyperthyroidism, and that 
patients suspected of developing thyrotoxicosis should be 
managed carefully to avoid abrupt withdrawal of beta-blockage 
which may precipitate a thyroid crisis/storm.  

However, this excerpt is of little or no probative value to 
the veteran's claim.  It does not specifically relate the 
veteran's thyroid disability to the cessation of medication 
prescribed for his hypertension.  The excerpt merely provides 
a speculative generic statement not relevant to the veteran's 
claim.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  It 
does not, standing alone, discuss the facts of this specific 
case and the relationship between the veteran's thyroid 
disability and the cessation of his prescribed hypertensive 
medication to a degree of certainty to establish causality 
based upon objective facts.  Id.; Sacks v. West, 11 Vet. App. 
314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (medical treatise evidence must demonstrate 
connection between service incurrence and present injury or 
condition).

Moreover, the record contains specific, definitive medical 
evidence stating that the veteran's thyroid disability is not 
proximately due to, related to, or aggravated by the 
cessation of medication prescribed for the service-connected 
hypertension.

VA medical reports dated from June 1983 to May 1985 are 
silent with regard to a thyroid disability.  VA medical 
reports dated from 1987 note treatment for a "toxic 
thyroid" and hypothyroidism secondary to Graves' disease.

Laboratory and medical reports from Dr. R.M.B, FACP, dated 
from April to October 1987, show in April 1987 it was noted 
that the veteran reported tremors of the hands in September 
1985 and that those symptoms were stopped with Lopressor.  
The diagnoses included Graves' disease.  Not one of these 
reports attributes the thyroid disability to medication 
prescribed for the service-connected hypertension.  Instead, 
the reports indicate that the prescribed medication helped 
alleviate symptoms (tremors of the hands) that were already 
present.

VA examination in September 1994 reveals that the veteran 
reportedly was diagnosed with Graves' disease in 1987, at 
which time he had a large tender thyroid gland, and that the 
disorder was initially treated by Tapazole.  It was then 
reported that the veteran apparently became hypothyroid as a 
result of that treatment and was placed on Levothyroxine, of 
which he has had in varying doses because of fluctuations of 
T4 and thyroid-stimulating hormone.  It was reported that the 
veteran appeared to be essentially euthyroid on his current 
management.  The diagnosis was history of Graves' disease, 
treated and controlled, but with mild residual proptosis 
which was asymptomatic; and hypothyroidism as a consequence 
of Graves' disease, treated and controlled.  

A July 1995 report from J.H.M., M.D., shows that after 
reviewing the veteran's medical reports and examining him, 
the examiner noted that the veteran stated that he was 
abruptly taken off of beta blockers in 1986 and he was 
concerned that this may have caused the development of 
Graves' disease.  The examiner reported although the 
veteran's symptoms of hyperthyroidism clearly worsened as he 
came off of beta blockers, there is no evidence in the 
literature that beta blockers or their rapid withdrawal can 
actually cause Graves' disease to occur.  The examiner then 
reported that the veteran was symptomatic before the beta 
blockers were discontinued (indicating that his Graves' 
disease was already in progress) and that he discontinued use 
of the Lopressor medication.  

The examiner added that there was no evidence that beta-
adrenergic blocking agents or their rapid withdrawal are 
causal in the development of Graves' hyperthyroidism.  The 
use of beta blockers in this condition is common since these 
drugs reduce some of the adrenergic side effects of 
hyperthyroidism by reducing heart rate, tremulousness, and 
anxiety.  The discontinuation of beta blockers in the 
veteran's case probably occurred during a time when he was 
already experiencing symptoms of hyperthyroidism (weight loss 
and tremulousness).  The cessation of the beta blockers 
perhaps made the symptoms of his hyperthyroidism more 
prominent and thus more easy to diagnose.  

VA outpatient treatment reports dated from January 1997 to 
June 1998 show continued treatment for Graves' Disease.  A 
clinical entry dated in October 1997 notes hypothyroidism 
secondary to Grave's ablation-asymptomatic.

In August 1999, J.S.D., M.B., of the Division of 
Endocrinology Department of Medicine, reviewed the veteran's 
records.  Regarding the question of whether beta blockers 
were etiologically relevant to the onset of the Graves' 
disease, J.S.D. found there was no support in the medical 
literature for beta blockers to be etiologically relevant in 
the development of Graves' disease.  He stated that he had 
reviewed the medical literature database (Medline which 
catalogs all medical and scientific journal articles from 
1965 through the present), to see if there was evidence for a 
etiologic link and he found none.  

Regarding whether the veteran's use of Metoprolol obscured 
some clinical features of Graves' disease and whether the 
discontinuation of Lopressor (Metoprolol) caused a condition 
of thyroid storm, J.S.D. concluded based on the record it 
appears as though the veteran's onset of symptoms of 
thyrotoxicosis predated the discontinuation of Lopressor.  It 
is entirely possible that discontinuation of Lopressor could 
possibly increase the symptoms of tremor and palpitations; 
however, the record suggests that the symptoms predated the 
discontinuation of Metoprolol.  He noted that in the 
assessment of April 3, 1987, the attending physician noted 
that the veteran's tremor had been present for 1 1/2 to 2 
years, which was consistent with other evidence of record.  

He added that it was reasonable to believe that the abrupt 
withdrawal of beta blocking agents might be related to 
increased symptoms of thyrotoxicosis in the period 
immediately after beta-blocker withdrawal.  This increased 
sensitivity to adrenaline is usually most prominent in the 
first week after discontinuation of the medication.  However, 
in general, it does not last more than two weeks.  J.S.D. 
acknowledged that it was unclear from the medical record when 
the Metoprolol was discontinued although there were 
indications of it being discontinued in late 1985.  
Therefore, there was no linkage between the discontinuation 
of Metoprolol and the acute presentation in early April 1987.

As indicated by the aforementioned evidence, the veteran's 
thyroid disability was not caused by or worsened by the 
cessation of the medication prescribed for the service-
connected hypertension.  The medical evidence shows that the 
termination of medication did not caused the thyroid 
disability and that it did not aggravate the nonservice-
connected disability.  The thyroid  is currently functioning 
normal.  Additionally, because the July 1995 and August 1999 
medical opinions were rendered by physicians with the 
requisite medical expertise upon independent review the 
veteran's claims folder and based upon the specific 
circumstances presented in this case, the Board finds that 
these opinions are of great probative value, whereas the 
opinion of the veteran, a lay person, and the generic 
contents of the excerpt from the Physician's Desk Reference 
are of little or no probative value.  Thus, the credible and 
persuasive evidence weighs against the claim for service 
connection.  Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the probative and persuasive evidence does not 
establish that the veteran's thyroid disability is 
proximately due to, related to, or aggravated by the 
cessation of medication prescribed for the service-connected 
hypertension.  Therefore, the preponderance of the evidence 
is against the veteran's claim in this regard.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.


B.  Service connection for thyroid disability claimed as 
secondary to in-service Agent Orange exposure.

The veteran contends that in-service exposure to Agent Orange 
caused his post-service thyroid disability.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. §§ 1116 (West Supp. 2001) 
(as amended by Veterans Education and Benefits Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 
57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 
1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Hence, 
service connection may be granted for an injury or disability 
resulting from personal injury or disease incurred in or 
aggravated by active service; service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service; or 
service connection may be presumed for a specified chronic 
disease, including endocrinopathies, if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

For this matter, the Board acknowledges that the veteran 
worked as an airlift navigator while in service, and served 
in Vietnam from November 1965 to March 1966.  However, 
veteran's thyroid disability (diagnosed as Graves' disease, 
hypothyroidism, and hyperthyroidism) is not included in the 
list of specified conditions entitled to presumptive service 
connection under 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.309(e) due to Agent Orange exposure.  Thus, the criteria 
for presumptive service connection due to herbicide exposure 
are not met. 

As previously noted, in the alternative, service connection 
may be established on a direct basis.  However, the criteria 
for direct service connection have not been met either.  
Initially, the veteran has not asserted that his thyroid 
disability had its onset in service or became manifest to a 
compensable degree within a year post-service, and the 
objective evidence does not establish such.  The service 
medical records are silent with regard to complaints of or 
treatment for a thyroid disability and VA examinations of the 
endocrine system in August 1976 and November 1984 were within 
normal limits.  The record shows that the veteran's thyroid 
disability was initially diagnosed in private medical reports 
dated in April 1987 and that VA outpatient treatment reports 
dated since July 1997 show treatment for a "toxic goiter" 
and hypothyroidism secondary to diagnosis of Graves' disease.  
The reports do not relate the thyroid disability to service 
or any events from service.  Accordingly, the evidence does 
not establish that the veteran's thyroid disability had its 
onset in service or manifested to a compensable degree within 
a year of service.  

Additionally, there is no competent evidence of record 
creating a nexus between the veteran's current thyroid 
disability and in-service Agent Orange exposure.  The only 
evidence of record suggesting such is the veteran's own 
testimony.  The veteran, as a lay person, is not competent to 
offer a medical opinion as to the etiology of his thyroid 
disability.  Espiritu, supra.  Without objective, 
substantiating evidence to support the veteran's appellate 
contention, service connection is not warranted.  


It is also noted that 38 U.S.C.A § 1154(b) has been 
considered but it does not support this veteran's claim.  
Section 1154(b) specifically allows combat veterans, in 
certain circumstances, to use lay evidence to establish 
incurrence in service of a disease or injury, by relaxing the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims.  Caluza, 7 Vet. 
App. at 507; see also Jensen v. Brown, 19 F.3d 1413, 1416-17 
(Fed. Cir. 1994); Chipego v. Brown, 4 Vet. App. 102, 105 
(1993).  However, the provisions of section 1154(b) address 
in-service occurrence, and do not provide a substitute for 
medical-nexus evidence.  Wade v. West, 11 Vet. App. 302, 305 
(1998).  

For this matter, the evidence does not demonstrate that the 
veteran's thyroid disease is listed as a specified condition 
which may be presumptively service connected, nor does it 
show that the veteran's thyroid disability was incurred in or 
aggravated by service, related to any Agent Orange exposure 
during service, or manifest to a compensable degree within 
the requisite time period post service.  Accordingly, the 
evidence preponderates against the veteran's claim on a 
direct and presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1116, 1131, 1154(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.


C.  Service connection for thyroid disability claimed as 
secondary to in-service ionizing radiation exposure.

The veteran also contends that in-service exposure to 
radiation emissions from broken electron tubes, and radiation 
emissions from radar and radio equipment caused his post-
service thyroid disability.


For veterans who were exposed to radiation during service, 
service connection for a disease or disorder which is claimed 
to be attributable to ionizing radiation exposure during 
service may be established in one of three different ways.  
Stone v. Gober, 14 Vet. App. 116 (2000); McGuire v. West, 11 
Vet. App. 274 (1998); Wandel v. West, 11 Vet. App. 200 
(1998); Ramey, supra.  

First, there are 15 types of cancer which are presumptively 
service connected under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2).  The 15 cancers are 
listed as the following:  leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract and bronchiolo-alveolar 
carcinoma.  38 U.S.C.A. § 1112(c)(2). 

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
This regulation establishes a series of chronological 
obligations upon both parties.  Hilkert v. West, 12 Vet. 
App. 145, 148 (1999); Wandel v. West, 11 Vet. App. 200.  The 
claimant must establish that the veteran has a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(2).  This disease must 
manifest within a certain time period.  38 C.F.R. § 
3.311(b)(5).  Once a claimant has established a diagnosis of 
a radiogenic disease within the specified period and claims 
that the disease is related to his radiation exposure while 
in service, VA must then obtain a dose assessment.  38 C.F.R. 
§ 3.311(a)(1).  After it is determined by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration in compliance with 38 
C.F.R. § 3.311(c)(1).  Hilkert v. West, 12 Vet. App. at 148.

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; and 
(xxii) Lymphomas other than Hodgkin's disease.  
38 C.F.R. § 3.311(b)(2).

Third, service connection can be established on a direct 
basis under the provisions of 38 U.S.C.A. §§ 1110, 1131 and 
38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Combee v. Brown, 
34 F.3d. 1039 (Fed. Cir. 1994).  Applicable regulation also 
provides if a claim is based on a disease other than one of 
those listed in paragraphs (b)(2) or (b)(3) of this Section 
3.311, VA shall nevertheless consider the claim under the 
provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).

Entitlement to service connection for a thyroid disability 
claimed as secondary to ionizing radiation exposure is not 
warranted.  Indeed, of record are diagnoses of Graves' 
disease, hyperthyroidism, and hypothyroidism.  However, a 
diagnosis of thyroid cancer has not been made.  As such, 
these diseases are not included within the 15 types of cancer 
which may be presumptively service connected under the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d)(2) nor are they one of the listed "radiogenic 
diseases" specified in 38 C.F.R. § 3.311(b).  Thus, the 
criteria for presumptive service connection due to ionizing 
radiation are not met.  38 C.F.R. § 3.311(b)(2).

The evidence does not establish that service connection is 
warranted on a direct basis either.  As previously noted, 
there is no evidence of record demonstrating that the 
veteran's thyroid disability had its onset in service or 
manifested to a compensable degree within a year after 
service.  Additionally, in spite of the veteran's 
contentions, the competent evidence does not establish that 
his thyroid disability is related to any in-service exposure 
to radiation emissions from broken electron tubes and/or from 
radar and radio equipment.  Rather, it establishes that the 
veteran's thyroid disease did not result from any exposure to 
radiation during service.  

VA and non-VA medical reports throughout the record show 
continual treatment for thyroid disability.  Yet, not one of 
the medical reports attributes the veteran's thyroid 
disability to any in-service radiation emissions exposure.  
Instead, by a statement dated in March 1994, W.W.H., M.D., 
opined that he doubted that the veteran's exposure to such 
things as radar and broken electronic tubes had anything to 
do with his hyperthyroid condition diagnosed as hypothyroid 
condition following treatment with radioactive iodine.  On VA 
examination in September 1994, the diagnosis was history of 
Graves' disease, treated and controlled, but with mild 
residual proptosis which is asymptomatic; and hypothyroidism 
as a consequence of Graves' disease, treated and controlled.  
Moreover, in a September 1996 letter, S.H.M., M.D., M.P.H., 
Chief Public Health and Environmental Hazards Officer, stated 
that "the only recognized adverse health effects of radar 
exposure are thermal injuries and cataracts."  

As previously noted, while the provisions of 1154(b) have 
been considered, the ultimate disposition of the veteran's 
claim rests upon the absence of medical evidence 
etiologically relating his current disability to active 
service or any in-service radiation exposure.

The evidence does not demonstrate that the veteran's thyroid 
disease is listed as a specified condition which may be 
presumptively service connected under the provisions of 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) or 
38 C.F.R. § 3.311(d), nor does it show that the veteran's 
thyroid disability was incurred in or aggravated by service, 
related to any radiation exposure during service, or manifest 
to a compensable degree within the requisite time period post 
service.  Accordingly, the evidence preponderates against the 
veteran's claim on a direct and presumptive basis.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1154(b); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.


2.  Disability compensation pursuant to 38 U.S.C.A. § 1151

At his August 1994 hearing, the veteran also asserted that 
his thyroid disability should have been diagnosed by VA 
physicians at an early stage in its development, and that VA 
treatment for his Grave's disease, including the 
administration of radioactive iodine caused the development 
of hypothyroidism.  He also avers that the cessation of 
medication prescribed for the service-connected hypertension 
by VA physicians caused his thyroid disability.

Where any veteran shall have suffered an injury, or 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service 
connected.  38 U.S.C.A. § 1151.

Regarding the 38 U.S.C.A. § 1151 analysis, it is noted that 
VA received the veteran's informal claim in 1994.  While 
legislation enacted on October 1, 1997, was amended to 
include the concept of the negligence of VA personnel, prior 
October 1, 1997, pertinent law and regulation provided that 
no "fault" element was required in order to receive 
compensation benefits under Section 1151.  VAOPGCPREC 40-97 
holds that all claims for benefits under 38 U.S.C.A. § 1151, 
filed before October 1, 1997, must be adjudicated under the 
provisions of Section 1151 as they existed prior to that 
date.  As such, the veteran's claim, which was filed before 
October 1, 1997, must be adjudicated under the law and 
statutory provisions in effect prior to October 1, 1997.  

Prior to 1997, Section (c) of 3.358 provided that in 
determining whether such additional disability resulted from 
a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  
(1) it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith; (2) the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination; and (3) compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  

"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(1)(2)(3).

When determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  Specifically, as applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation is not payable under 38 U.S.C.A. § 1151 for the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was authorized.

Pursuant to the language of the aforementioned law and 
regulation, Section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  Hence, to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under Chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  

Similarly, assuming, without deciding, that a continuity-of-
symptomatology analysis would apply in a prior section 1151 
case, the requirements for service connection would be met if 
there is (a) evidence that a condition was "noted" during 
his VA hospitalization or treatment; (b) evidence showing 
continuity of symptomatology following such hospitalization 
or treatment; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-hospitalization/treatment symptomatology.

Finally, the factual elements necessary to support a claim 
under section 1151 based on failure to diagnose or treat a 
preexisting condition, as a general matter, would require 
that:  (1) VA failed to diagnose and/or treat a preexisting 
disease or injury; (2) a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment; and (3) the veteran suffered disability or death 
which probably would have been avoided if proper diagnosis 
and treatment had been rendered.  VAOPGCPREC 5-01.

For this matter, it is initially acknowledged that the 
veteran has received VA treatment for his thyroid disease 
since 1987 and that the record establishes that the veteran's 
symptoms previously were treated with medication for 
hypertension.  However, the criteria for disability 
compensation due to VA treatment (the alleged failure to make 
a timely diagnosis, the cessation of beta blockers 
medications, and the treatment of the Graves' disease with 
radioactive iodine) are not met.  The record does not 
establish that the veteran's thyroid disease was caused by, 
due to, or aggravated any by VA hospitalization or treatment 
(including the omission thereof).  On the contrary, it 
establishes that the treatment the veteran received was 
proper and appropriate, and that the veteran's hypothyroidism 
was a "necessary consequence" of VA treatment.  38 C.F.R. 
§ 3.358(c).

Medical reports from Dr. R.M.B, FACP, dated from April to 
October 1987 show in April 1987 it was noted that the veteran 
reported tremors of the hands in September 1985 and that 
those symptoms were stopped with Lopressor.  The diagnosis 
was Graves' disease.  As previously noted, these reports show 
that the prescribed Lopressor alleviated the veteran's 
symptoms.  

VA examination report dated in September 1994 reveals that 
the veteran reportedly was diagnosed with Graves' disease in 
1987, at which time he had a large tender thyroid gland.  The 
disorder was initially treated by Tapazole.  It was reported 
that the veteran apparently became hypothyroid as a result of 
that and was placed on Levothyroxine, of which he has had in 
varying doses because of fluctuations of T4 and TSH.  It was 
also reported that the veteran appeared to be essentially 
euthyroid on his current management.  At that time, the 
veteran was subjectively and objectively asymptomatic.  The 
diagnosis was history of Graves' disease, treated and 
controlled, but with mild residual proptosis which is 
asymptomatic; and hypothyroidism as a consequence of Graves' 
disease, treated and controlled.  

A July 1995 report from J.H.M., M.D., shows that the 
veteran's medical reports had been reviewed.  Regarding 
developing hypothyroidism following radioactive iodine, the 
examiner opined that hypothyroidism was a well-documented 
complication of radioactive iodine therapy for Graves' 
disease and, in fact, 50 percent of patients who receive 
radioactive iodine become hypothyroid within 10 years after 
treatment.  It was then reported that the veteran's care 
since developing hypothyroidism has been appropriate and has 
rendered him euthyroid.  

Regarding VA's cessation of the prescribed beta blockers, as 
previously noted, the examiner found that there was no 
evidence that beta-adrenergic blocking agents or their rapid 
withdrawal are causal in the development of Graves' 
hyperthyroidism.  He explained that the use of beta blockers 
in this condition is common since these drugs reduce some of 
the adrenergic side effects of hyperthyroidism by reducing 
heart rate, tremulousness, and anxiety.  The examiner then 
concluded that the veteran's treatment since the diagnosis of 
hyperthyroidism appeared appropriate and adequate.

VA general examination in June 1996 revealed that the veteran 
appeared euthyroid and the disease was well controlled.  No 
other endocrinopathy was suspected.  The diagnoses included 
history of Graves' disease, possible, treated in appropriate 
fashion and cured but with residual, subsequent, or 
consequent hypothyroidism which has likewise been treated 
appropriately, treated and controlled, and is currently in a 
euthyroid state.  

VA outpatient treatment reports dated from January 1997 to 
June 1998 show continued treatment for Graves' disease.  A 
clinical entry dated in October 1997 notes hypothyroidism 
secondary to Grave's disease ablation-asymptomatic.  

In August 1999, J.S.D., the board-certified endocrinologist, 
as previously noted, reviewed the veteran's records.  
Regarding whether the veteran's use of Metoprolol obscured 
some clinical features of Graves' disease and whether the 
discontinuation of Lopressor (Metoprolol) caused a condition 
of thyroid storm, J.S.D. concluded based on the record it 
appeared as though the veteran's onset of symptoms of 
thyrotoxicosis predated the discontinuation of Lopressor.  It 
was entirely possible that discontinuation of Lopressor could 
possibly increase the symptoms of tremor and palpitations; 
however, the record suggested that the symptoms predated the 
discontinuation of Metoprolol.  He noted that in the 
assessment of April 3, 1987, the attending physician noted 
that the veteran's tremor had been present for 1 1/2 to 2 
years, which was consistent with other evidence of record.  

J.S.D. added that it was reasonable to believe that the 
abrupt withdrawal of beta blocking agents might be related to 
increased symptoms of thyrotoxicosis in the period 
immediately after beta-blocker withdrawal.  This increased 
sensitivity to adrenaline is usually most prominent in the 
first week after discontinuation of the medication.  However, 
in general, it does not last more than two weeks.  J.S.D. 
acknowledged that it was unclear from the medical record when 
the Metoprolol was discontinued although there were 
indications of it being discontinued in late 1985.  
Therefore, there was no linkage between the discontinuation 
of Metoprolol and the acute presentation in early April 1987.

With respect to the administering of radioactive iodine 
treatment, J.S.B. noted that the veteran, diagnosed with 
thyrotoxicosis, was initially treated with anti-thyroid 
medications (Tapazole) and beta-blocker medications.  He was 
then given 8-millicurie of radioactive iodine treatment by 
his treating VA physician in August 1987.  J.S.B. stated that 
the most common complication of radioactive iodine treatment 
is the development of hypothyroidism.  He also reported that 
estimates of the occurrence of hypothyroidism after 
radioactive iodine treatment for Graves' disease vary, but 50 
to 70 percent development rate of hypothyroidism over a five- 
to ten-year period after radioactive iodine was a reasonable 
assessment.  He then opined that this therapy was reasonable 
because the long-term treatment of hypothyroidism is 
significantly easier, cheaper and associated with less side 
effects than the long-term treatment of hyperthyroidism.  

In light of the foregoing, the credible, competent evidence 
fails to show that VA physicians' misdiagnosed the veteran's 
thyroid disability and fails to show that the cessation of 
medication prescribed for the veteran's hypertension 
medication is caused or aggravated his thyroid disability.  
The evidence throughout establishes that VA has treated the 
veteran's disability properly, and while the veteran may have 
initially experienced increased symptoms, his thyroid 
disability has been euthyroid.  Additionally, while J.H.M. 
and J.S.D. found that the veteran's hypothyroidism is 
definitely related to the radioactive iodine treatment which 
was administered by the veteran's treating VA physician, they 
also noted that the administration of radioactive iodine in 
the veteran's situation was entirely correct and the onset of 
hypothyroidism was almost inevitable.  38 C.F.R. § 3.358(c). 

While the veteran is competent to describe his symptoms after 
he received the above-described VA treatment, he is not 
competent, as a lay person, to etiologically relate those 
symptoms to any treatment received at a VA facility.  Such 
determinations require specialized knowledge or training, 
which are beyond the competency of a lay person.  Jones and 
Espiritu, supra.

There is no probative and persuasive evidence of record 
attributing the veteran's thyroid disability to any treatment 
received a VA facility, to include the alleged misdiagnosing 
of the veteran's thyroid disability, the administration of 
radioactive iodine treatment, and the cessation of medication 
prescribed to treat the veteran's symptoms.  Thus, the 
preponderance of the evidence weighs against the claim, and 
the matter is denied.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. 
§ 3.358.


3.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. § 1155.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the disabilities at issue.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary 
considerations, except as noted below, which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3. 


A. Onychomycosis

By rating decision dated in September 1976, the RO granted 
service connection for onychomycosis of the left great toe 
and assigned a noncompensable rating under diagnostic code 
7899.  That rating remains in effect.  In November 1993, VA 
received the veteran's informal claim seeking a compensable 
rating for onychomycosis of the left great toe.  

It is initially noted that the Ratings Schedule does not 
provide a listing for onychomycosis.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20.  The veteran's 
onychomycosis is appropriately rated analogous to diagnostic 
code 7806.  That rating provision affords a 10 percent rating 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  A zero percent evaluation is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The criteria for a compensable evaluation for onychomycosis 
of the left great toe are not met.  It is acknowledged that 
the veteran maintains that his left toe disability causes 
thickness of the toenails, extreme pain, increased splitting 
of the nails, increased infections, and problems with 
walking.  

However, VA outpatient treatment reports and medical 
examinations show no current foot pathology related to 
onychomycosis.  On podiatry consult at a VA Medical Center in 
June 1993, the examiner opined that the veteran's 
onychomycosis was in remission.  On VA compensation and 
pension examination conducted in September 1994, the veteran 
reported that he did not receive therapy for the fungal 
infection at that time, and it was reported that examination 
of the feet showed that the skin was intact and there was no 
deformity of the toenails indicative of a chronic fungal 
infection.  Additionally, on podiatry evaluation, which was 
conducted that same month, objective findings were normal, 
except for slight discoloration of the former infection site: 
the left distal hallux nail.  Clinical findings showed normal 
dorsalis pedis pulses and posterior tibial pulses, 
bilaterally, and neurological examination was normal.  The 
diagnosis was onychomycosis of the left hallux nail. 

At general VA medical evaluation in June 1996, the 
examination report reflects that the veteran's feet were 
negative for current disability and that the veteran had a 
past history of onychomycosis which had been treated and 
cured.  

Moreover, the current medical evidence does not show that the 
veteran has received treatment for the service-connected 
onychomycosis of the left great toe.  VA outpatient treatment 
reports dated from 1997 to 1998 are silent with regard to 
complaints associated with the service-connected disease.  A 
May 1997 progress note reflects that on podiatry examination 
the veteran's skin was intact without lesions.  Dorsalis 
pedis and posterior tibiales were intact, bilaterally, and 
range of motion was normal.  Neurological findings were 
intact as well.  A pertinent diagnosis was not made.  A 
clinical entry from the podiatry clinic dated in April 1998 
shows on dermatology examination , normal texture and turgor 
was noted.  VA outpatient treatment reports dated from 
December 1998 to January 2000 are also silent with regard to 
the service-connected disability.  The reports show treatment 
for complaints associated with the right foot.

Without evidence of increased impairment related to 
onychomycosis, a compensable rating is not warranted, and the 
veteran's assertions on appeal, standing alone, are 
insufficient to support his claim.  Espiritu, supra.  The 
preponderance of the evidence weighs against the claim of 
entitlement to a compensable evaluation for onychomycosis of 
the left great toe.  38 C.F.R. §§ 4.7, 4.31, 4.118, 
Diagnostic Code 7806.

In this case, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular Rating Schedule.  
38 C.F.R. § 3.321(b)(1) (2001).


B.  Herniated nucleus pulposus at L5-S1

The veteran was originally granted service connection for a 
herniated nucleus pulposus in September 1976 and a 20 percent 
disability evaluation was assigned.  In November 1993, VA 
received the veteran's informal claim seeking an increased 
rating.  The RO increased the veteran's disability evaluation 
to 40 percent under diagnostic code 5293 for his service-
connected herniated nucleus pulposus in a March 1995 rating 
action.

In part, diagnostic code 5293 provides a 40 percent rating 
for intervertebral disc syndrome with recurring attacks and 
intermittent relief (severe), and a 60 percent rating for 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief (pronounced).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10.  The elements to be 
considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. § 4.40, 4.59.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In this case, the criteria for a 60 percent rating are met.  
The Board acknowledges that at his hearing in August 1994, 
the veteran testified that his lower back disability caused 
severe pain, and that a witness for the veteran described 
some of the outward manifestations exhibited by the veteran.  
The witness testified that the veteran stretched out his 
legs, bent over when walking, and walked with a limp.  The 
veteran then testified that his back disability was 
productive of limited activity, muscle spasm, sciatic nerve 
inflammation, and pain radiating to his lower extremities.  
The objective evidence supports the veteran's complaints of 
constant pain with little intermittent relief and establishes 
that the veteran's intervertebral disc syndrome is productive 
of persistent sciatic neuropathy with characteristic pain.  

On special spinal examination in September 1994, the examiner 
noted that the veteran was initially injured when his plane 
was shot down while serving in Vietnam; in-service surgery 
was then performed and a ruptured disc was found; leg and 
back symptoms were relieved after surgery; and that the 
veteran reported that some recurring symptoms were manifest 
at discharge and persisted up to the present, including lower 
back discomfort and left leg numbness, aggravated by sneezing 
and long periods of standing or sitting.  The veteran 
reported that he was taking Motrin and Tylenol on an as 
needed basis and that bed rest offered some relief. 

Physical examination revealed no acute discomfort upon 
standing; however, the examiner remarked that the veteran 
stood bent forward a few degrees.  A 10.5-centimeter surgical 
scar, midline, through the lower lumbar region was noted.  
The musculature of the back was tight, bilaterally.  The 
veteran exhibited lumbar forward flexion of 12 degrees, with 
complaints of lumbosacral discomfort, backward extension of 
15 degrees, with lumbosacral discomfort, left lateral flexion 
of 25 degrees, right lateral flexion of 30 degrees, and 
rotation to the right and left of 20 degrees.  It was noted 
that these movements aggravated some lower lumbar discomfort.  
The examiner assessed objective evidence of pain, and noted 
the tightness of the veteran's lumbar musculature and the 
flattening of his normal lumbar lordosis.  While neurologic 
examination revealed that the veteran was able to heel-and-
toe walk, deep knee bend satisfactorily, and that knee 
reflexes were 2/2, it also revealed that ankle reflexes were 
1/2.  Additionally, straight leg raising tests bilaterally 
were noted to aggravate low back discomfort and some mild 
sensory diminution over the distal calf and lateral foot on 
the right was noted.  The diagnosis was status post 
diskectomy at the L5-S1 level, with persistent low back and 
left leg symptoms.  The examiner added that restrictions on 
the veteran's physical activity will continue on an 
indefinite basis.

A similar clinical picture was illustrated at the veteran's 
June 1996 VA general medical examination.  At that 
examination, the veteran's complaints included mild chronic 
back pain, arthritic changes, right sciatic paresthesia, and 
absent Achilles' reflex.  The veteran also complained of 
intermittent paresthesia in one leg and flair-ups of low back 
pain for which non-steroidal anti-inflammatory drugs offered 
relief.  He denied problems with weakness, paralysis, 
persistence of numbness, or muscle atrophy.  The veteran, 
however, reported that he avoided lifting heavy weights on a 
repeated basis and bending at the waist.  

On evaluation, the examiner found no deformities of the 
spine, or muscle atrophy, or spasm.  He, however, detected 
slight tenderness on palpation and percussion, and noted that 
the flexibility of the lumbar spine was quite limited.  Range 
of motion studies showed 15 degrees of anterior flexion, 5 
degrees of posterior extension, bilateral flexion of 5 
degrees, and bilateral rotation of 10 degrees.  Mild 
discomfort was indicated on every movement.  Straight leg 
raising was negative for sciatic irritation, no muscle 
atrophy of the lower extremities was noted, and deep tendon 
reflexes were normal and symmetrical.  However, the right 
Achilles' deep tendon reflex was absent.  The diagnoses 
included a history of discogenic disease at L5-S1 with a 
subsequent lumbar laminectomy, complicated by radicular pains 
primarily in the right leg, and occasional paresthesia in the 
left. 

After examination, the examiner opined that there was no 
functional muscle impairment.  He added that the veteran's 
absent Achilles' reflex on the right was indicative of 
radiculopathy and noted the development of degenerative 
arthritis of the lumbar spine.  The examiner also concluded 
that the veteran, by virtue of his back disability, was 
restricted from heavy lifting and bending, even though he 
need not be restricted from desk work or light physical 
activity.

As previously indicated, when considering the veteran's 
complaints of constant pain, which limits functional 
activities, in conjunction with the objective evidence of 
record showing intervertebral disc syndrome manifested by 
severe limitation of motion, degenerative arthritis of the 
lumbar spine, radiculopathy of the right leg, and absent 
Achilles' reflex on the right, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 60 percent rating.  38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.59, 4.71, Diagnostic Code 5293; DeLuca v. Brown, 
8 Vet. App. 202.

However, the criteria for a rating in excess of 60 percent 
are not met.  The provisions of diagnostic codes 5285 and 
5286 have been considered.  The evidence shows that the 
veteran's disability stems from a lumbosacral strain and 
ruptured disc.  There is no evidence suggesting that the 
veteran's disability results from residuals of a fractured 
vertebra or complete bony fixation of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5286 (2001).  Thus, an 
increased rating in this regard is not appropriate.

Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular Rating Schedule.  
38 C.F.R. § 3.321(b)(1).  The evidence does not show that the 
veteran's disability causes marked interference with 
employment or frequent periods of hospitalization.  In 1996, 
the examiner opined that the veteran need not be restricted 
from desk work or light physical activity, and the record is 
devoid of any medical reports showing frequent 
hospitalization due to back disability.  


ORDER

Service connection for thyroid disability is denied.

The claim of entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for thyroid disability as a 
result of treatment by the Department of Veterans Affairs is 
denied.

A compensable evaluation for onychomycosis of the left great 
toe is denied.

An evaluation of 60 percent for a herniated nucleus pulposus 
at L5-S1 is granted, subject to the regulations pertinent to 
the disbursement of monetary funds.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

